Case 2:20-cv-11019-SFC-APP ECF No. 14 filed 07/22/20                   PageID.182       Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

Yonezawa-Miller Company, LLC,

       Plaintiff,

v.                                            Case No. 20-11019

Park Place Five, LLC, et al.,                 Sean F. Cox
                                              United States District Court Judge
      Defendants..
________________________________/

                             OPINION & ORDER
                GRANTING DEFENDANTS’ MOTION TO DISMISS FOR
                   LACK OF SUBJECT MATTER JURISDICTION

       Plaintiff filed this action against Defendants on April 24, 2020. The matter is currently

before the Court on Defendants’ “Motion To Dismiss Based On Lack Of Subject Matter

Jurisdiction.” The parties have briefed the issues and the Court concludes that oral argument is

not necessary. Thus, the Court orders that the motion will be decided without a hearing. See

Local Rule 7.1(f) As explained below, the Court shall GRANT the motion because this Court

lacks subject-matter jurisdiction over this case.

                                         BACKGROUND

       Plaintiff Yonezawa-Miller Company, LLC filed this action against Defendants Park Place

Five, LLC, Promanas, Inc., and PF3, LLC, on April 24, 2020. Plaintiff filed the action in federal

court, asserting that this Court has diversity jurisdiction over the case pursuant to 28 U.S.C. §

1332. Plaintiff’s Complaint, however, does not identify the members of the Defendant limited

liability companies or any details as to their citizenship. Rather, it states that “upon information

and belief” that none of their members are citizens of California.

       “[F]ederal courts have an independent obligation to investigate and police the boundaries
Case 2:20-cv-11019-SFC-APP ECF No. 14 filed 07/22/20                     PageID.183       Page 2 of 5



of their own jurisdiction.” Douglas v. E.F. Baldwin & Assocs., Inc., 150 F.3d 604, 607 (6th Cir.

1998). After an initial review of Plaintiff’s complaint, this Court was unsure whether diversity

jurisdiction exists because Plaintiffs did not allege the citizenship of the members of the

Defendant limited liability companies. As such, and mindful that information concerning the

citizenship of the members (and any sub-members) of the Defendant limited liability companies

may not be accessible to Plaintiff, this Court issued an order requiring the Defendants to file a

jurisdictional statement, identifying the citizenship of each of the two limited liability companies

that are defendants in this action. (ECF No. 3).

         On May 20, 2020, Defendants filed a Motion For Protective Order (ECF No. 8), asserting

that the identity of the 280 members of PF3, LLC is highly confidential and asking the Court to

enter a proposed protective order regarding Defendants’ response to the Court’s jurisdictional

order.

         On June 8, 2020, Defendants filed a “Motion To Dismiss Based On Lack Of Subject

Matter Jurisdiction” (ECF No. 10). Defendants also asked to withdrew their motion seeking a

protective order as their Motion to Dismiss rendered it moot. (See ECF No. 11 at 2).

         The parties have completed the briefing on Defendants’ Motion to Dismiss and, as such,

the motion is ripe for a decision by this Court.

                                             ANALYSIS

         Plaintiff filed this action against Defendants Park Place Five, LLC, Promanas, Inc., and

PF3, LLC on April 24, 2020. Plaintiff filed the action in federal court, asserting that this Court

has diversity jurisdiction over the case pursuant to 28 U.S.C. § 1332.

         As the party asserting this Court’s jurisdiction over this case, Plaintiff has the burden of

proving that this Court has subject matter jurisdiction over this case. Kokkonen v. Guardian Life
Case 2:20-cv-11019-SFC-APP ECF No. 14 filed 07/22/20                   PageID.184       Page 3 of 5



Ins. Co. of Am., 511 U.S. 375, 377 (1994).

       Under 28 U.S.C. §1332(a), the two requirements for diversity jurisdiction are: 1) that the

matter in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and

2) that complete diversity of citizenship exists between the disputing parties.

       For purposes of diversity jurisdiction, a “limited liability company is not treated as a

corporation.” Homfeld II, LLC v. Comtair Holdings, Inc., 53 Fed. Appx. 731 (6th Cir. 2002); see

also Delay v. Rosenthal Collins Group, LLC, 585 F.3d 1003 (6th Cir. 2009). Rather, a limited

liability company “has the citizenship of its members.” Id. “When diversity jurisdiction is

invoked in a case in which a limited liability company is a party, the court needs to know the

citizenship of each member of the company. And because a member of a limited liability

company may itself have multiple members – and thus may itself have multiple citizenships –

the federal court needs to know the citizenship of each ‘sub-member’ as well.” Delay, supra.

       Plaintiff’s Complaint indicates that it is a citizen of California. As such, if any of the

Defendants in this case are also citizens of California, then complete diversity of citizenship does

not exist between the disputing parties and this Court lacks jurisdiction.

       Defendants’ Motion to Dismiss states that an individual named Marc Schaberg is a

member of Defendant PF3, LLC and that he is a citizen of California. Thus, Defendants contend

that there is not complete diversity in this case and this Court lacks subject matter jurisdiction

over it. In support of the motion, Defendants submitted an Affidavit from Schaberg.

       In response to the motion, Plaintiff states that “whether the citizenship of the member of

Park Place Five and PF3 limited liability companies precludes the court from exercising

diversity jurisdiction depends on the citizenship of the members at the time the complaint was

filed.” (ECF No. 12 at 2) (citing Kaiser v. Loomis, 391 F.2d 1007, 1009 (6th Cir. 1968)).
Case 2:20-cv-11019-SFC-APP ECF No. 14 filed 07/22/20                  PageID.185       Page 4 of 5



Plaintiff also contends that the affidavit submitted by Schaberg is insufficient to “answer the

relevant question – whether he is domiciled in California.” (Id. at 11).

       Along with their Reply Brief, Defendants submitted a “Supplemental Affidavit of Marc

Schaberg” that states:

       1.      I make this Affidavit upon personal knowledge.
       2.      I am a member of PF3, LLC (“PF3”), a Defendant in the above-referenced
               case.
       3.      I have been a member of PF3 continuously since March 15th, 2016,
               through the present, including April 24, 2020.
       4.      During this entire time from March 15th, 2016, through the present,
               including April 24, 2020, I have been a citizen of the State of California.
       5.      During this entire time March 15th, 2016, through the present, including
               April 24, 2020, I have been domiciled in the State of California.
       6.      During this entire time from March 15th, 2016, through the present,
               including April 24, 2020, I have maintained a primary residence in Los
               Angeles, California, maintained a Driver’s License issued by the State of
               California, and been registered to vote in the State of California.
       7.      In fact, my only residence during the entire time from March 15th, 2016,
               through the present, including April 24, 2020, has been in Los Angeles,
               California. I have taken vacation out of state which has not exceeded six
               weeks in any given year since 2016 and which I do not regard as “residing
               out of state.”
       8.      California has been the only place where I have resided, received personal
               mail, kept my personal effects on a permanent basis, and regarded as home
               from March 15th, 2016, through the present, including April 24, 2020.
       9.      I was physically present in California and intended to remain in California
               as of the date the Complaint was filed on April 24, 2020.
       10.     A copy of my California Driver’s License with Driver’s License Number
               redacted is attached hereto. This Driver’s License was in effect on April
               24, 2020, and remains in effect today.
       11.     A copy of an assessment record for my residence in Los Angeles,
               California, is also attached hereto. I was the owner of this property on
               April 24, 2020, and remain so today.
       12.     For all purposes, I have been a citizen of California, domiciled in
               California, and resident of California for the entire time from March 15th,
               2016, through the present, including April 24, 2020.
       13.     For all purposes, I have intended to remain a citizen of California,
               domiciled in California, and resident of California for the entire time from
               March 15th, 2016 through the present, including April 24, 2020.
       14.     During the entire time from March 15, 2016, through the present,
               including April 24, 2020, I have not been a citizen of any other state or
               country, domiciled in any other state or country, or resident of any other
Case 2:20-cv-11019-SFC-APP ECF No. 14 filed 07/22/20                   PageID.186          Page 5 of 5



               state or country.
       15.     If called as a witness, I can testify competently to the foregoing facts.

(ECF No. 13-1).

       In light of the above affidavit, the Court concludes that Schaberg is a citizen of California

for purposes of diversity jurisdiction and was so at the time this action was filed on April 24,

2020. That means that complete diversity of citizenship does not exist and this Court lacks

subject matter jurisdiction over this action.

                                    CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that this Court’s order for jurisdictional

statement is VACATED as moot, given that Defendants filed a motion to dismiss challenging

subject matter jurisdiction in this case.

       IT IS FURTHER ORDERED that Defendants’ Motion for Protective Order is withdrawn,

at Defendants’ request.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss is GRANTED and this

case is DISMISSED FOR LACK OF SUBJECT MATTER JURISDICTION.

       IT IS SO ORDERED.

                                                s/Sean F. Cox
                                                Sean F. Cox
                                                United States District Judge

Dated: July 22, 2020
